United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
           ___________

           No. 11-2354
           ___________

Kathleen Marez,                        *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Saint-Gobain Containers, Inc.,         *
                                       *
            Appellant.                 *
           ___________
                                           Appeals from the United States
           No. 11-2356                     District Court for the
           ___________                     Eastern District of Missouri.

Kathleen Marez,                       *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      *
Saint-Gobain Containers, Inc.,        *
                                      *
            Appellee.                 *
                                 ___________

                            Submitted: April 18, 2012
                               Filed: July 31, 2012
                                ___________

Before WOLLMAN, BEAM, and BENTON, Circuit Judges.
                          ___________
WOLLMAN, Circuit Judge.

       Kathleen Marez sued her former employer, Saint-Gobain Containers, Inc.
(Saint-Gobain), for unlawful termination. She claimed that Saint-Gobain retaliated
against her, in violation of the Family Medical Leave Act (FMLA), and that Saint-
Gobain committed gender discrimination, in violation of the Missouri Human Rights
Act (MHRA). A jury returned a verdict in Marez’s favor on the FMLA claim and in
Saint-Gobain’s favor on the gender discrimination claim. The district court1 awarded
Marez liquidated damages and part of her requested attorneys’ fees. Saint-Gobain
appeals from the denial of its motion for judgment as a matter of law on the FMLA
claim and from the award of liquidated damages. Marez cross appeals, arguing that
her claim for attorneys’ fees should not have been reduced. We affirm.

                                          I.

     We state the facts in the light most favorable to Marez. See Howard v. Mo.
Bone and Joint Ctr., Inc., 615 F.3d 991, 994 (8th Cir. 2010).

       Saint-Gobain produces glass beer bottles at its plant in Pevely, Missouri. In
June 2006, Saint-Gobain hired Marez as a production supervisor. Although Marez
had supervisory experience in manufacturing, she did not have any previous
experience with glass manufacturing. As a production supervisor, Marez oversaw the
plant’s hourly employees. When she worked the evening or night shifts, she was in
charge of the entire plant.

     In her June 2007 annual performance appraisal Marez was rated as “fair.”
Given the form’s rating options, the “fair” rating was the equivalent of a two on a

      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, presiding by consent of the parties pursuant to 28 U.S.C.
§ 636(c).

                                         -2-
scale of one to five, with five being the highest possible rating. The review also
noted as one of Marez’s strengths that “[s]he fills out necessary reports completely.”
Saint-Gobain claims that Marez was frequently counseled on performance issues, but
Marez contends that, unlike some of her colleagues, she had not been written up for
performance issues. Marez was, however, written up for insubordination in May of
2007.

        In early July 2007, Marez took medical leave under the FMLA. After being
told by her doctor that he was placing her on medical leave, Marez called Lisa
Steiner, Saint-Gobain’s human resources manager, to notify her. Steiner instructed
Marez to call her supervisor, Sandy Cook. Steiner acknowledged that Cook would
be irritated. According to Marez, Cook was not happy when she received the news
that Marez would be unavailable over the Fourth of July holiday weekend. Marez’s
initial paperwork requested leave until August 27, 2007. Marez did not return to
Saint-Gobain on August 27, and Saint-Gobain terminated her employment on
September 10. After Marez provided updated paperwork for her medical leave, she
was reinstated and returned to work on September 13.

       On January 28, 2008, Marez notified Cook that she would require FMLA leave
for her husband’s upcoming surgery. Although Marez did not know the date of the
surgery and thus did not know when she would require leave, she informed Cook that
it would be “soon.” Marez did not notify any other members of Saint-Gobain
management, and Cook did not tell anyone that Marez required FMLA leave.

       Marez was not scheduled to work on January 29 or 30. On January 30, Steiner
called Marez and asked her to come into the plant, where she met with Steiner, Cook,
and Scott Meade, the operations manager. Marez was then terminated, her
termination letter stating that she had failed to follow Saint-Gobain procedures,
including: (1) she marked on a check sheet that a piece of equipment was properly
functioning throughout her shift on January 28, when in fact that piece of equipment

                                         -3-
was “flatlining,” or not reporting data; (2) she sent a Reselect employee to the Lehr
area, an inspection area, to discard defective bottles by hand rather than leaving the
task to the machine; and (3) she hand pressure-tested bottles. Marez later filed suit
against Saint-Gobain, alleging the claims set forth above, among others.2

      The evidence presented at trial revealed that four members of Saint-Gobain
management were involved in the decision to terminate Marez. Cook discovered that
the equipment was flatlining and that Marez failed to report it. Cook then assembled
the paperwork regarding Marez’s failure to report the flatlining and follow other
procedures and brought the paperwork to Meade. After some discussion, Cook and
Meade brought the issue to the attention of Steiner and Charlie Franzoi, the plant
manager. Together they decided to terminate Marez’s employment.

       According to their testimony, Marez’s supervisors believed that Marez had
completed her paperwork without actually checking the equipment and they
represented that falsifying paperwork was the primary reason for Marez’s termination.
According to Marez, she failed to notice that the machine flatlined and she did not
falsify her paperwork.

      Marez presented evidence showing that although the other production
supervisors had committed the same alleged infractions outlined in her termination

      2
        Marez sued on five grounds. She claimed that (1) Saint-Gobain had retaliated
against her in violation of the MHRA, that (2 & 3) Saint-Gobain had discriminated
against her on the basis of gender and age, and that (4 & 5) Saint-Gobain had
retaliated against her for taking FMLA leave in 2007 and for her request for future
leave in 2008. Marez’s claim of retaliatory discharge under the MHRA was
dismissed because her Equal Employment Opportunity Commission charge was filed
more than 180 days after the alleged retaliatory conduct. See Mo. Rev. Stat. §
213.075. The district court granted summary judgment in favor of Saint-Gobain on
the age discrimination claim and 2007 FMLA retaliation claim.


                                         -4-
letter, they were not terminated. She testified that when two other production
supervisors failed to note flatlining machinery, Cook told them, “Your equipment
flatlined, you guys didn’t note it, keep an eye on your equipment.” These two
production supervisors were not terminated or formally disciplined. Moreover,
Marez presented evidence that seven months prior to her termination another
supervisor had committed the same infraction—failing to note flatlining equipment
over the course of an entire shift—and he was not terminated. Marez also introduced
portions of the depositions of other production supervisors at trial, including
testimony that two production supervisors had failed to check various boxes in their
paperwork. The other supervisors testified that they were not intentionally falsifying
paperwork, that they were busy or forgot to check the boxes, and that they were not
formally disciplined for their omissions.

       With respect to the remaining reasons—discarding defective bottles by hand
and hand pressure-testing bottles—Marez presented evidence that other production
supervisors had committed these same infractions. She testified that Cook had
authorized the production supervisors to pressure test bottles by hand when they were
near the threshold for meeting specifications and then sign off if the bottles passed.
Marez also introduced an email from Cook reminding production supervisors to sign
off and record information about bottles they approved after hand pressure testing.
Marez also testified that she received less training than the other supervisors and that
Cook was friendlier with other supervisors, although Cook denied it. Neither party
presented evidence whether any other production supervisor had ever requested or
taken leave under the FMLA.

       Having prevailed on her FMLA retaliation claim, Marez was awarded $206,500
in damages and an additional $206,500 in liquidated damages. Following trial, the
district court denied Saint-Gobain’s renewed motion for judgment as a matter of law
on the FMLA retaliation claim.



                                          -5-
                                         II.

A. Judgment as a Matter of Law

       We review de novo a denial of a motion for judgment as a matter of law. Weitz
Co. LLC v. MacKenzie House, LLC, 665 F.3d 970, 974 (8th Cir. 2012) (citing
Chalfant v. Titan Distrib., Inc., 475 F.3d 982, 988 (8th Cir. 2007)). “We must affirm
the jury’s verdict ‘unless, viewing the evidence in the light most favorable to the
prevailing party, we conclude that a reasonable jury could not have found for that
party.’” Hite v. Vermeer Mfg. Co., 446 F.3d 858, 865 (8th Cir. 2006) (quoting EEOC
v. Kohler Co., 335 F.3d 766, 772 (8th Cir. 2003)). “In deciding whether to grant
judgment as a matter of law, we may not weigh the credibility of evidence, and
conflicts in the evidence must be resolved in favor of the verdict.” S. Wine and
Spirits of Nev. v. Mountain Valley Spring Co., LLC, 646 F.3d 526, 533 (8th Cir.
2011) (citing Schooley v. Orkin Extermination Co., 502 F.3d 759, 764 (8th Cir.
2007)).

       “The FMLA provides eligible employees up to 12 workweeks of unpaid leave
during any 12-month period.” Darby v. Bratch, 287 F.3d 673, 679 (8th Cir. 2002)
(citing 29 U.S.C. § 2612). It is “unlawful for any employer to discharge or in any
other manner discriminate against” an employee for taking leave under the FMLA.
29 U.S.C. § 2615(a)(2). “This prohibition necessarily includes consideration of an
employee’s use of FMLA leave as a negative factor in an employment action,”
including termination. Darby, 287 F.3d at 679.

       Saint-Gobain argues that there is insufficient evidence to support the jury’s
verdict in Marez’s favor. To demonstrate retaliation, Marez was required to show
that she had notified Saint-Gobain of her intention to take FMLA leave, that she was




                                         -6-
terminated, and that there was a causal connection between the two.3 See Darby, 287
F.3d at 679. “An employee can establish a causal link between her protected activity
and the adverse employment action through ‘the timing of the two events.’” Hite, 446
F.3d at 866 (quoting Eliserio v. United Steelworkers of Am., 398 F.3d 1071, 1079
(8th Cir. 2005)). Temporal evidence should generally be corroborated by other
evidence of employment discrimination. See Kiel v. Select Artificials, Inc., 169 F.3d
1131, 1136 (8th Cir. 1999) (en banc). In presenting her case, Marez relied on the
timing of her termination and the inconsistent enforcement of Saint-Gobain policies.

       Although we have recognized that “it is difficult to find a principle neatly
explaining why each of our cases held temporal connection was or was not sufficient
to satisfy the causation requirement, it appears that the length of time between
protected activity and adverse action is important.” Smith v. Allen Health Sys., Inc.,
302 F.3d 827, 833 (8th Cir. 2002). “Cases in which we have determined that
temporal proximity alone was sufficient to create an inference of the causal link have
uniformly held that the temporal proximity must be very close.” Hite, 446 F.3d at
866 (internal quotation omitted); see also Smith, 302 F.3d at 832-33 (discussing our
cases in which temporal proximity has or has not been considered sufficient).

       Here, where the termination occurred less than forty-eight hours after notice
of the protected activity was given, the timing of the two events could support the
jury’s finding of discrimination. In considering whether temporal proximity alone


      3
        Contrary to Saint-Gobain’s assertion, we do not require plaintiffs in
employment discrimination cases to prove that their protected activity was the “but
for” cause of termination, and none of the cases that Saint-Gobain points to support
such a claim. Rather, “[t]o establish a causal link between the employee’s exercise
of FMLA rights and her termination, the employee must prove ‘that an employer’s
retaliatory motive played a part in the adverse employment action.’” Hite, 446 F.3d
at 865 (quoting Kipp v. Mo. Highway & Transp. Comm’n, 280 F.3d 893, 897 (8th
Cir. 2002)).

                                         -7-
can support an inference of causation, we have rarely been faced with two events so
close in time. See, e.g., Sisk v. Picture People, Inc., 669 F.3d 896, 901 (8th Cir.
2012) (more than two months between events); Hite, 446 F.3d at 866 (two months
between last use of FMLA leave and termination); Smith, 302 F.3d at 833 (two
weeks between events); O’Bryan v. KTIV Television, 64 F.3d 1188, 1193-94 (8th
Cir. 1995) (three months between events).

       Marez did not rely solely on the proximity of her termination to her notification
to Cook that she would require FMLA leave. She presented evidence that one other
production supervisor had committed the same error that she had, and other
production supervisors had committed similar infractions, without being terminated
or suffering other significant adverse consequences. See Smith, 302 F.3d at 835
(citing Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 972 (8th Cir. 1994)) (“An
employee can prove pretext by showing the employer meted out more lenient
treatment to similarly situated employees who were not in the protected class, or as
here, did not engage in protected activity.”). She also presented evidence that Saint-
Gobain was not consistent in enforcing its policies, including those that it listed in her
termination letter. See Hite, 446 F.3d at 867 (“the employee can prove pretext by
showing that the employer varied from its normal policy or practice to address the
employee’s situation”) (citing Erickson v. Farmland Indus., Inc., 271 F.3d 718, 727
(8th Cir. 2001)).

       Marez presented evidence that Cook normally did not discipline production
supervisors for the infractions that Marez’s termination letter gave as reasons for her
termination, and Marez claimed that Cook was looking for errors because Marez had
told her that she would need FMLA leave. Saint-Gobain countered that Marez was
fired for the reasons stated in her termination letter and performance issues, rather
than for giving notice of needing FMLA leave. The jury was entitled to make a
credibility determination, and it chose to believe Marez. See Hite, 446 F.3d at 868.
Given that less than forty-eight hours elapsed between Marez’s conversation with

                                           -8-
Cook and her termination, and that Marez presented evidence that Saint-Gobain did
not normally terminate production supervisors for the offenses listed in Marez’s
termination letter, we conclude that a reasonable jury could have found for Marez on
her FMLA retaliation claim.

B. Liquidated Damages

       We review a district court’s award of liquidated damages for abuse of
discretion. Hite, 446 F.3d at 868 (citing Thorson v. Gemini, Inc., 205 F.3d 370, 383
(8th Cir. 2000)). “Under the FMLA, the defendant employer ‘shall be liable to any
eligible employee affected [by a violation of the Act] . . . [for] an additional amount
as liquidated damages equal to the sum of the amount’ of other damages and interest
awarded pursuant to § 2617(a)(1)(A)(I) and (ii) of the Act.” Thorson, 205 F.3d at 383
(quoting 29 U.S.C. § 2617(a)(1)(A)(iii)) (alterations in original). If the employer can
prove that the FMLA violation was in good faith, that is, that the employer reasonably
believed its action was not in violation of the FMLA, then the court may decline to
award liquidated damages. Id. “However, even if the employer did act in good faith,
‘the decision to award liquidated damages is still within the discretion of the trial
court.’” Hite, 446 F.3d at 868 (quoting Nero v. Indus. Molding Corp., 167 F.3d 921,
928 (5th Cir. 1999)).

        Saint-Gobain’s liability in this case is premised on a cat’s-paw theory of
liability, which, in the employment discrimination context, means that “if a non-
decisionmaker performs an act motivated by a discriminatory bias that is intended to
cause, and that does proximately cause, an adverse employment action, then the
employer has cat’s-paw liability.” Torgerson v. City of Rochester, 643 F.3d 1031,
1045 (8th Cir. 2011) (en banc) (citing Staub v. Proctor Hosp., 131 S. Ct. 1186, 1194
(2011)); see also Qamhiyah v. Ohio State Univ. of Sci. & Tech., 566 F.3d 733, 742
(8th Cir. 2009). Thus, although Steiner, Meade, and Franzoi were unaware of



                                         -9-
Marez’s request for FMLA leave, Saint-Gobain can be held liable based on Cook’s
animus that resulted in Marez’s termination.

      We conclude that liquidated damages may be awarded in eligible FMLA cases
premised on cat’s-paw liability, adopting the following reasoning:

      Were we to accept the proposition that the cat’s-paw theory applies to
      determining liability and lost wages, but not to liquidated damages, that
      would have the result of treating less favorably for purposes of damages
      calculations plaintiffs who utilize the cat’s paw theory than those who
      do not. We see no basis in the statute for such a result.

Rasic v. City of Northlake, No. 08 C 104, 2010 WL 3365918 at *14 (N.D. Ill. 2010).

       The district court thus did not abuse its discretion in awarding liquidated
damages. Saint-Gobain is liable for employment discrimination under the cat’s-paw
theory of liability. See Guimaraes v. SuperValu, Inc., 674 F.3d 962, 972 (8th Cir.
2012) (citing Staub, 131 S. Ct. at 1194). Because we impute Cook’s bad faith to
Saint-Gobain for purposes of liability, we see no reason to decline to impute her bad
faith to Saint-Gobain for purposes of awarding liquidated damages. Furthermore,
even if the employer had acted in good faith, the district court acted within its
discretion in imposing liquidated damages here.

C. Attorneys’ Fees

       “We review a district court’s award of attorneys’ fees under the abuse of
discretion standard.” Thorne v. Welk Inv., Inc., 197 F.3d 1205, 1213 (8th Cir. 1999)
(citing St. Louis Fire Fighters Ass’n v. St. Louis, Mo., 96 F.3d 323, 331 (8th Cir.
1996)). The FMLA provides for reasonable attorneys’ fees to be awarded to a
prevailing plaintiff. 29 U.S.C. § 2617(a)(3).




                                        -10-
       Attorneys’ fees are awarded in accordance with the method outlined in Hensley
v. Eckerhart, 461 U.S. 424 (1983). Under Hensley, “[t]he most useful starting point
for determining the amount of a reasonable fee is the number of hours reasonably
expended on the litigation multiplied by a reasonable hourly rate,” or the lodestar
amount. 461 U.S. at 433. At that point, other factors “may lead the district court to
adjust the fee upward or downward, including the important factor of the ‘results
obtained.’” Id. at 434. “This factor is particularly crucial where a plaintiff is deemed
‘prevailing’ even though he succeeded on only some of his claims for relief.” Id. A
plaintiff can be compensated for work on unsuccessful claims if they are sufficiently
related to the successful claim because “they ‘involve a common core of facts’ or ‘are
based on related legal theories.’” Emery v. Hunt, 272 F.3d 1042, 1046 (8th Cir.
2001) (quoting Hensley, 461 U.S. at 435).

       Marez argued to the district court that she should be awarded attorneys’ fees
for work performed on all five of her claims because the claims are inextricably
related. Saint-Gobain countered that Marez was entitled to fees only for work
performed on her 2008 FMLA retaliation claim, the single claim on which she
prevailed. Saint-Gobain argued that Marez’s fees should be reduced by seventy
percent from the amount requested.

       Marez relies on Thomlinson v. City of Omaha, 63 F.3d 786 (8th Cir. 1995), to
argue that full attorney’s fees can be appropriate, even when a plaintiff does not
prevail on each statutory claim. Thomlinson, however, dealt with a situation in which
the district judge entered judgment as a matter of law for the defendant on two claims
after a jury had found for Thomlinson. Id. at 787. The court then reduced
Thomlinson’s attorneys’ fees to account for her limited success. Id. at 791. Because
Thomlinson’s damages were not reduced and her claims were strongly related, we
reversed. In this case, however, several of Marez’s claims were never presented to
a jury, and the jury found in her favor on only one of two claims submitted to it.



                                         -11-
Further, Marez was not awarded the punitive or emotional distress damages she
sought. Marez’s success thus was more limited than Thomlinson’s.

         The district court began with the lodestar amount calculated by Marez’s
attorney, which included hours work on all five of Marez’s claims, and then found
that a percentage reduction to account for Marez’s limited success was appropriate.
D. Ct. Order of May 18, 2011, at 25-26. In making this determination, the district
court considered the relationship between Marez’s successful and unsuccessful
claims, as well as other appropriate factors.4 “There is no precise rule or formula for
making fee determinations in cases with only partial success” and a district court
“may simply reduce the award to account for the [plaintiff’s] limited success.”
Warnock v. Archer, 397 F.3d 1024, 1026 (8th Cir. 2005) (alterations in original)
(citation omitted). Although there is no one methodology for calculating an award
of fees, it is important “for the district court to provide a concise but clear explanation
of its reasons for the fee award.” Hensley, 461 U.S. at 437. In this case the district
court did just that. It set forth relevant case law, considered the arguments of both
parties and the appropriate factors, and concluded that a seventy percent reduction
was excessive, but that a fifty percent reduction from the requested fees was
appropriate. We conclude that the district court did not abuse its discretion in so
ruling.

                                           III.

       The judgment is affirmed.
                      ______________________________



      4
      The district court canvassed each of the twelve factors set forth in Johnson v.
Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974) (limited by
Blanchard v. Bergeron, 489 U.S. 87 (1989)), and adopted by us in Winter v. Cerro
Gordo County Conservation Board, 925 F.2d 1069, 1074 n.8 (8th Cir. 1991).
                                           -12-